DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	US Patent No. 11, 051, 241
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11, 051, 241. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the claimed limitations recited in pending application are transparently found in U.S. Patent No. 11, 051, 241 with obvious wording variation. For example, compare Claim 1  of pending application with claim 1 of U.S. Patent No. 11, 051, 241, they both recite
 An electronic device, comprising (An electronic device, comprising)
circuitry, configured to (circuitry, configured to )
determine a location of a moving network node (determine a geographic location of a moving network node), 
determine a physical cell identity (PCI) of a cell of the moving network node with a valid time interval (determine a cell ID of a cell of the moving network node with a valid time interval), 
wherein the PCI is determined based on at least one of the location and a  moving speed of the moving network node (wherein the cell ID is determined based on at least one of the geographic location and a moving speed of the moving network node), and 
when the valid time interval is expired (when the valid time interval is expired), determine an updated location and an updated PCI of the cell of the moving network node (determine an updated geographic location and an updated cell ID of the cell of the moving network node). 
	Further, analyzing and comparing  dependent claims 2-9 of the pending application with claims 2-8 of U.S. Patent No. 11, 051, 241 it was found that they recite the same limitation with wording changes. 
	Similarly, comparing independent claims 10 and 19 including its dependent claims of the pending application with independent claims with claims 9 and 17 of U.S. Patent No. 11, 051, 241 it was found that they recite the same limitation with wording changes. 
	US Patent No. 10, 057, 842
Claim 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 10, 057, 842. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the claimed limitations recited in pending application are transparently found in U.S. Patent No. 10, 057, 842 with obvious wording variation. For example, compare Claim 1  of pending application with claim 1 and 2 of U.S. Patent No. 10, 057, 842, they both recite 
 An electronic device, comprising ( An electronic device for managing a mobile base station, comprising)
circuitry, configured to (circuitry configured to)
determine a location of a moving network node (acquire location information of the mobile base station where mobile base station can be refer to as the moving network node), 
determine a physical cell identity (PCI) of a cell of the moving network node with a valid time interval (determine, in response to the acquisition, a valid time interval for physical cell identity (PCI) of the mobile base station i.e., a valid time interval based on the location information where according to claim 2 wherein the location information comprises at least one of location of the mobile base station and movement speed of the mobile base station i.e., determine the PCI of a cell of the mobbing network node), 
wherein the PCI is determined based on at least one of the location and a  moving speed of the moving network node (claim 2, wherein the location information comprises at least one of location of the mobile base station and movement speed of the mobile base station), and 
when the valid time interval is expired (when the valid time interval is expired), determine an updated location and an updated PCI of the cell of the moving network node (determine the PCI of the mobile base station, wherein the information relating to the network configuration comprises PCIs of one or more neighbor base stations within the specified distance from the mobile base station). 
	Further, analyzing and comparing  dependent claims  2-9 of the pending application with claims 2-7 of U.S. Patent No. 10, 057, 842 it was found that they recite the same limitation with wording changes. 
	Similarly, comparing independent claims 10 and 19 including its dependent claims of the pending application with independent claims with claims 8, 10 and 12 of U.S. Patent No. 10, 057, 842 it was found that they recite the same limitation with wording changes. 

	Note the issued claims of U.S. Patent No. 11, 051, 241 and  U.S. Patent No. 10, 057, 842 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by U.S. Patent No. 11, 051, 241 and  U.S. Patent No. 10, 057, 842 respectively.  
Allowable Subject Matter
Claims 1-19 are allowed if applicant overcome double patenting rejection.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to a device and a method for allocating physical cell identifier (PCI) of a mobile base station. The device comprises: an acquiring unit configured to acquire location and movement speed of the mobile base station; a determining unit configured to determine a valid time interval for PCI of the mobile base station based on at least one of the location and the movement speed; an information collection unit configured to collect information relating to network configuration within a predetermined range where the mobile base station is located when the valid time interval is expired; and a PCI determining unit configured to determine the PCI of the mobile base station based on the information relating to network configuration within the predetermined range where the mobile base station is located
	The closest prior art of record fail to teach the limitation of “determine a physical cell identity (PCI) of a cell of the moving network node with a valid time interval, wherein the PCI is determined based on at least one of the location and a moving speed of the moving network node, and when the valid time interval is expired, determine an updated location and an updated PCI of the cell of the moving network node”.
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 10 and 19 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Dai et al. Pub. No. US 20150185331 A1 teaches a system for navigating a moving object according to signals received from satellites, a moving object receives mobile base data from a mobile base station, the received mobile base data including satellite measurement data of the mobile base station, the satellite measurement data of the mobile base station including code measurements and carrier phase measurements for the plurality of satellites, and position-related information of the mobile base station. In accordance with the satellite navigation data for the moving object and the received mobile base data, the moving object performing a real-time kinematic (RTK) computation process to resolve carrier phase ambiguities and determine a relative position of the moving object relative to the mobile base station. A signal reporting information corresponding to the relative position is sent via a transmitter of the moving object.
Garcia et al. Pub. No. US 20150319611 A1 teaches  generating, by a network element, a radio map of a single-frequency network having multiple cells. The radio map represents power levels of radio signals at several locations in the network. A first function is selected to be applied, wherein the first function is based on the radio map and includes physical cell identity, PCI, modulo 3 values for the multiple cells as input. Different combinations of the PCI modulo 3 values are applied in the first function. Each candidate PCI modulo 3 value is selected from a group of three available options. An output of the first function is determined with respect to each combination. It is determined which combination provides the output fulfilling a predefined criterion. Those PCI modulo 3 values, which correspond to the output fulfilling the predefined criterion, are allocated to the multiple cells in order to reduce interference between primary synchronization sequences.
3GPP TSG-RAN WG3 Meeting #76 Prague, Czech Republic, May 21-25, 2012 Paper No. R3-121097 (Reference in IDS) discuss  the issue of identified so far for the PCI handling of mobile relay and proposes a possible solution which is based on keeping the PCI within the moving train unchanged, which requires some pre-planning of the PCI usage, at least for the stations.
3GPP TSG-RAN WG3 Meeting #77 Qingdao, China, August 13th, 17th , 2012 Paper No. R3-121629 (Reference in IDS) discuss the new SI of “Mobile relay for E-UTRA” was approved in RAN #53. Whether to change the PCI of the mobile relay cell has been identified as one of the key issues for the design of mobile relay node. In this paper it discuss and analyses the PCI handling issues as well as potential solutions.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically determine a physical cell identity (PCI) of a cell of the moving network node with a valid time interval, wherein the PCI is determined based on at least one of the location and a moving speed of the moving network node, and when the valid time interval is expired, determine an updated location and an updated PCI of the cell of the moving network node.
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dai et al. Pub. No. US 20150185331 A1 - Navigation System and Method Using RTK with Data Received from a Mobile Base Station
Huang et al. Pub. No. US 20150312832 A1 - Method for Relocating Gateway, Mobile Management Entity and Host Base Station
Liu Pub. No. US 20160335894 A1 - Bus Station Optimization Evaluation Method and System
Zhang et al. Pub. No. US 20140080468 A1 - CELL RECONFIGURATION
Kojima Pub. No. US 20110124330 A1 - RADIO COMMUNICATION SYSTEM, MOBILE RELAY STATION, MOBILE STATION, AND RADIO COMMUNICATION METHOD
Garcia et al. Pub. No. US 20150319611 A1 - Allocation of Physical Cell Identification
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAR N SIVJI/Primary Examiner, Art Unit 2647